NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30192

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00017-RMP

 v.
                                                MEMORANDUM*
ANTHONY RAY ESCOBAR,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Anthony Ray Escobar appeals from the district court’s judgment and

challenges the 7-month sentence and 35-month term of supervised release imposed

upon his second revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Escobar contends that the sentence is substantively unreasonable because a

time-served sentence, or a 7-month sentence with no supervised release term to

follow, would have been sufficient to meet the goals of sentencing. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The below-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51. The fact that a different sentence might also have been

reasonable is not grounds for reversal. See id. Moreover, contrary to Escobar’s

contention, the record reflects that the district court adequately considered and

addressed his arguments for a lesser sentence. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                      17-30192